Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 3/29/2019. Claims 1-11 are pending. Claimed priority date: 10/26/2016

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (similarly, 6 and 11), the meaning of the claim limitation “setting …” is ambiguous. It is not clear how to correctly parse the sentence. Does the result in the phrase “as a result of exciting image processing …” make reference to the result in “setting a processing result”? The corresponding between a result and a head node causes further confusion. The ambiguity renders the scope of the claim uncertain. Dependent claims are rejected for the same reason. Clarification/correction is needed.
In the office action, limitation “setting …” is interpreted as a result computed by a second individual and the head node appears in the first and the second individuals. 

Claim Objections
(1) In claims 2 and 7, the term “a higher order” may be clarified. How is “order” defined?
(2) In claims 4 and 9, the meaning of the phrase “replacing a processing result at each node of the selected individual that is output in a process of calculating the adaptability of the second individual30is stored in the memory with a processing result at each node of the second 36Fujitsu Ref. No.: 16-02094 individual that is output in a process of calculating the adaptability of the second individual” is not clear. In the office action, the result is interpreted as the output. Clarification is needed.
(3) Claims 2, 4-5, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided the112 rejection and claim objections are resolved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagato et al. (US 2015/0287160).

1. An information processing apparatus comprising: 
Nagato: e.g., Fig 9, the filter structure or Fig 3B, block 9 is an example of a first individual that has one or more nodes, where Fig 16, block 212 is an example of a memory storing information), each of which corresponds to a program element for image processing and a processing result that is output by each node of the first individual in a process of executing image processing based on the first individual (Nagato: e.g., [0075], the filters from the filter table of the filter structure interpret each of which corresponds to a program element for image processing and [0076]-[0077], each filter of the filter tree processing images to output results interprets a processing result that is output by each node of the first individual in a process of executing image processing based on the first individual); and a processor coupled to the memory (Nagato: e.g., Fig 16, the CPU and memory coupling) and configured to:  
10generate a second individual as a candidate of an individual of a next generation in genetic programming based on the first individual (Nagato: e.g., [0081], Fig 10, crossover or mutation by the genetic programming to generate a second individual based on the first individual); 
specify subtrees that have the same content and include terminating nodes between a tree structure indicating the second individual and a tree structure indicating the first individual (Nagato: e.g., Fig 10, the src-f-src subtree is an example of the same content and Fig 9 or 10, the dst is an example of a terminating node between the first and the second tree structures); and  
Nagato: e.g., Fig 9 or 10, a src is an example of a head node of a subtree with the first tree, stored in the memory, where as the result of processing by the evolved tree obtained from the crossover and mutation interprets as a result of executing image processing based on the subtree included in the second individual and [0048], the fitness calculated with the input and target images for a selected individual interprets adaptability of the second individual is calculated based on a result of executing image processing based on the second individual).  

6. The claim is substantially the same as claim 1 and therefore, the reasons of rejection of claim 1 is incorporated herein.

11. The claim is substantially the same as claim 1 and therefore, the reasons of rejection of claim 1 is incorporated herein. In addition, Nagato discloses a non-transitory computer-readable storage medium (e.g., Fig 16, the storage part).


53 and 8, wherein the processor is configured to generate a plurality of individuals included in a parent population and register the individuals in the memory, calculate Nagato: e.g., [0046]-[0048], Fig 3A, 3B, calculating fitness for individuals from a population evolved via mutation and crossover and selecting individuals representing the highest fitness with storage part, Fig 4, where [0051], individuals selected for generation other individuals via evolutionary process).  

Specification
The current title of the invention is not informative. A new title indicative of the claimed invention is needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Shirakawa et al. (“Genetic Image Network (GIN): Automatically construction of Image Processing Algorithm”, IWAIT, 2007, pages: 6) teaches construction of network, including tree, structures based on genetic programming and thus, the concepts of image processing based on evolved individuals in the claims. 
 
, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 17, 2022